Citation Nr: 0420088	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  00-16 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
pension benefits.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran had active service from July 1966 to October 
1966.  He had subsequent service in the United States 
Reserve.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 1999 decision by the San Diego, 
California, VA Regional Office (RO).  In May 2003, the 
veteran testified before the undersigned at a video 
conference hearing from the RO.  


FINDINGS OF FACT

1.  The veteran had active service from July 1966 to October 
1966 which was for less than 90 days; he was not discharged 
from this period of service for a service-connected 
disability.  

2.  The veteran had subsequent service in the United States 
Reserve; he was not disabled from a disease or injury 
incurred or aggravated during that service.


CONCLUSION OF LAW

The veteran does meet the basic eligibility requirements for 
VA nonservice- connected pension benefits.  38 U.S.C.A. §§ 
101(2), 1501, 1502, 1521 (West 2002); 38 C.F.R. §§ 3.2, 3.3 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) does not apply to 
the issue on appeal.  See Smith v. Gober, 14 Vet. App. 227, 
231-32 (2000) (VCAA does not affect cases where issue on 
appeal is solely one of statutory interpretation), aff'd 281 
F.3d 1384 (Fed. Cir.), cert denied, 537 U.S. 821 (2002); and 
VAOPGCPREC 5-04.  During the drafting of the VCAA, Congress 
observed that it is important to balance the duty to assist 
against the futility of requiring VA to develop claims where 
there is no reasonable possibility that the assistance would 
substantiate the claim.  For example, wartime service is a 
statutory requirement for VA pension benefits.  Therefore, if 
a veteran with only peacetime service sought pension, no 
level of assistance would help the veteran prove the claim; 
and if VA were to spend time developing such a claim, some 
other veteran's claim where assistance would be helpful would 
be delayed.  146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Senator. Rockefeller).  The issue in this case 
is whether the veteran has basic eligibility for VA pension 
benefits.  The pertinent matter is whether he had qualifying 
service.  The appellant in this case is not legally entitled 
to the benefits sought.  In the absence of a legal basis for 
the claim, there is no further development to be undertaken.  

(To the extent that the veteran claimed additional service, 
that development was undertaken.  The VA attempted to verify 
service and a negative response was received.  Furthermore, 
this Board Member explored the possibility of alternative 
sources, including direct deposit records, orders, discharge 
papers and transit orders.  See Godwin v. Derwinski, 1 Vet. 
App. 419 (1991).  The suggestion that VA check every manifest 
record from a base, when no period of time is identified 
would serve no purpose.  Furthermore, the document would not 
be relevant.  Nothing in a passenger manifest would establish 
active duty or that he had a total of 90 days of countable 
service.)

Therefore, this case turns on statutory interpretation.  
Thus, because the law as mandated by statute, and not the 
evidence, is dispositive of this appeal, the VCAA is not 
applicable.  Mason v. Principi, 16 Vet. App. 129 (2002); see 
also Sabonis v. Brown, 6 Vet. App. 426, 429- 30 (1994), 
appeal dismissed, 56 F.3d 79 (Fed. Cir. 1995) (where 
application of the law to the facts is dispositive, the 
appeal must be terminated because there is no entitlement 
under the law to the benefit sought.).  As such, no action is 
required pursuant to the VCAA even though the veteran was in 
fact sent a VCAA letter in May 2001.

Nonservice connected disability pension may only be awarded 
to a veteran of a war who has qualifying service and is 
permanently and totally disabled.  See 38 U.S.C.A. §§ 1502, 
1521.  A veteran is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2).  The term "active 
military, naval, or air service" includes active duty, any 
period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty.  38 U.S.C.A. § 101(24).  Active 
duty means full time duty in the Armed Forces, other than 
active duty for training.  38 U.S.C.A. § 101(22).

A veteran meets the service requirement if he or she served 
in the "active military, naval, or air service" during the 
following time periods: (1) for 90 days or more during a 
period of war; (2) during a period of war and was discharged 
or released from such service for a service-connected 
disability; (3) for a period of ninety consecutive days or 
more and such period began or ended during a period of war; 
or (4) for an aggregate of ninety days or more in two or more 
separate periods of service during more than one period of 
war.  38 U.S.C.A. § 1521(a), (j); 38 C.F.R. § 3.3(a)(3).

For VA pension benefit purposes, the term "period of war" 
means the Mexican border period, World War I, World War II, 
the Korean conflict, the Vietnam era, the Persian Gulf War, 
and the period beginning on the date of any future 
declaration of war by the Congress and ending on the date 
prescribed by Presidential proclamation or concurrent 
resolution of the Congress.  See 38 U.S.C.A. § 1501(4).  The 
Korean conflict has been determined to comprise the period 
beginning on June 27, 1950 through January 31, 1955, 
inclusive.  38 C.F.R. § 3.2(e).  The Vietnam era has been 
determined to comprise the period from February 28, 1961, and 
ending on May 7, 1975, inclusive, in the case of a veteran 
who served in the Republic of Vietnam during that period and 
to extend from August 5, 1964 through May 7, 1975, inclusive, 
in all other cases.  The Persian Gulf War has been determined 
to have commenced on August 2, 1990.  38 C.F.R. § 3.2(f).

For the purpose of establishing entitlement to pension, 
compensation, dependency or indemnity compensation, or burial 
benefits, VA may accept evidence submitted by a claimant or 
sent directly to the VA by a service department, such as a DD 
Form 214, Certificate of Release or Discharge from Active 
Duty, or original Certificate of Discharge, without 
verification from the service department if the evidence 
meets the following conditions:  (1) The evidence is a 
document issued by the service department.  A copy of an 
original document is acceptable if the copy was issued by the 
service department or if the copy was issued by a public 
custodian of records who certifies that it is a true and 
exact copy of the document in the custodian's custody; 
and (2) The document contains needed information as to the 
length, time and character of service; and (3) In the opinion 
of the VA, the document is genuine and the information 
contained in it is accurate.  38 C.F.R. § 3.203(a).

When the claimant does not submit evidence of service or the 
evidence does not meet the above requirements, the VA shall 
request verification of service from the service department.  
38 C.F.R. § 3.203(c).

The veteran had active service from July 27, 1966 to October 
14, 1966.  This service is documented on a DD Form 214.  
According to a VA Form 07-3101, it was verified that the 
veteran was honorably discharged.  He was discharged pursuant 
to Paragraph 5-0 of Army Regulations because of not meeting 
medical fitness standards at the time of enlistment.  

The veteran subsequently served in the United States Reserve.  
During his service therein, the veteran was not disabled from 
a disease or injury incurred or aggravated in line of duty.

In sum, the veteran's period of active duty from July 27, 
1966 to October 14, 1966, was less than 90 days.  He was not 
discharged from this period of service for a service-
connected disability.  The veteran has made allegations that 
he was discharged due to glaucoma.  As noted, he was 
discharged because of not meeting medical fitness standards 
at the time of enlistment.  Service connection for glaucoma 
has been denied in final AOJ determinations which determined 
that it existed prior to his service entry and was not 
aggravated during service.  

The veteran's service subsequent to October 1966 was in the 
United States Reserve.  He was not disabled from a disease or 
injury incurred or aggravated during that service.  That 
service does not qualify as active service.  Thus, the 
veteran did not have active service for an aggregate of 
ninety days or more in two or more separate periods of 
service during more than one period of war.  

The veteran alleges that he served overseas on active duty 
during the Persian Gulf War.  VA has attempted to verify 
whether the veteran had such service with the National 
Personnel Records Center.  The alleged service was not 
verified.

The Secretary is authorized by statute to prescribe 
"regulations with respect to the nature and extent of proof 
and evidence and the method of taking and furnishing them in 
order to establish the right to benefits under [laws 
administered by VA]".  38 U.S.C. § 501(a)(1) (replaced § 
210(c)(1)).  Pursuant to that authority, the Secretary has 
prescribed regulatory provisions governing the evidentiary 
requirements for establishing service for VA benefits 
purposes.  It is patently clear from the provisions of 
section 3.203 that the Secretary has made service department 
verification a requirement for establishing that a VA 
claimant served in the U.S. Armed Forces.  The provision in 
the regulation allows VA to accept evidence submitted by the 
veteran without service department verification only if that 
evidence is itself a document issued by the service 
department and VA is satisfied as to its authenticity and 
accuracy.  The issuance of this regulation was within the 
scope of VA's statutory authority to prescribe specific 
regulations regarding the "proof" of service.  38 U.S.C. § 
501(a)(1).  Therefore, VA is prohibited from finding, on any 
basis other than a service department document, which VA 
believes to be authentic and accurate, or service department 
verification, that a particular individual served in the U.S. 
Armed Forces.  It is clear, then, that service department 
findings are binding on VA for purposes of establishing 
service in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. 
App. 530 (1992).

The veteran has not submitted evidence consistent with 
38 C.F.R. § 3.203(a) which shows active service in the 
Persian Gulf.  The service in question is not verified 
service.  See 38 C.F.R. § 3.203(c).  Similarly, other claimed 
service is not verified. 

Given the applicable statutory and regulatory provisions 
recited above and the facts of this case, the Board finds 
that the veteran does not meet the basic eligibility 
requirements for VA pension benefits.  Thus, the veteran's 
claim lacks legal entitlement under the applicable 
provisions.  The United States Court of Appeals for Veterans 
Claims (Court) has held that in a case where the law is 
dispositive, the claim should be denied because of the 
absence of legal merit.  See Sabonis.


ORDER

Basic eligibility for pension is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



